UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8093


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATCHMIE NARAYAN TOOLASPRASHAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
District Judge. (3:85-00045-BO-1)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Latchmie Narayan Toolasprashad, Appellant Pro Se.   Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latchmie      Narayan      Toolasprashad            seeks   to     appeal    the

district court’s order dismissing his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion as successive and without authorization from

this    court.      The    order    is       not    appealable        unless    a    circuit

justice    or    judge    issues   a     certificate        of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.     Cockrell,         537   U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Toolasprashad        has       not        made    the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                              2
            Additionally,           we    construe     Toolasprashad’s            notice     of

appeal and informal brief as an application to file a second or

successive § 2255 motion.                United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:           (1) newly discovered evidence, not previously

discoverable        by   due      diligence,       that   would      be     sufficient      to

establish      by    clear      and      convincing       evidence        that,     but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the     offense;      or   (2)     a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                              28 U.S.C.A.

§ 2255(h)    (West       Supp.      2012).        Toolasprashad’s          claims    do     not

satisfy     either       of     these       criteria.          Therefore,           we     deny

authorization to file a successive § 2255 motion.

            We      deny      Toolasprashad’s         motions     to       seal     and     for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before        this     court    and    argument      would      not     aid    the

decisional process.

                                                                                    DISMISSED




                                              3